WISS, Judge
(concurring in the result):
23. I agree with the majority’s reading of the 1991 version of RCM 405(g)(1)(A), Manual for Courts-Martial, United States, 1984. I do so, however, because that reading is necessary in order to be legally consistent with this Court’s interpretation of the meaning of “available” in Article 32, Uniform Code of Military Justice, 10 USC § 832. See United States v. Ledbetter, 2 MJ 37 (CMA 1976); accord United States v. Chestnut, 2 MJ 84 (CMA 1976). Thus, while the majority states that it approaches this “as a Manual question,” ¶ 16, I approach it as a statutory question — specifically, how to read RCM 405(g)(1)(A) in a manner consistent with Article 32 and the controlling statutory interpretation of “available” by this Court.